DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 1/12/2022 and filing of RCE is acknowledged on 7/8/2022.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim fails to end with a period.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a fastening means” in claim 1 and 6 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it uses the work “means”, is modified by the functional language “to provide for application to and removal “, and is not modified by sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a) (2) as being anticipated by Wikinson et al. (US Patent Application Publication No. 2016/0174640).
Regarding claim 1, Wikinson discloses a garment (combination of 105 and 110 as shown in Figure 1D) for a plush toy (125), comprising: a garment sized and shaped to the an approximate size and shape of at least a portion of a plush toy having a head, torso and at least one appendage attached at one end to and extending away from the torso (see Figure 1D), wherein the garment includes a sleeve through which an appendage of the plush toy is inserted (20. Paragraph 20 discloses that element 125 is a plush toy and as shown in Figure 1D the plush toy 125 is shown as having head, torso and appendage as recited), and, a fastening means to provide for application the attachment and removal of the garment from a portion of the plush toy (115 as shown in Figure 1D and paragraph 19 discloses the use of multiple types of fastening means ).  
Regarding claim 2, the fastening means comprises one selected from the following hook and loop materials, snaps, buttons, hook or any type of other suitable connectors (see paragraph 19).
Regarding claim 4, the garment includes a design of jumper or an overall (see design of body covering 105 and 110 as shown in Figure 1D).
Regarding claim 5, the garment is fashioned and styled for use with various styles of plush toys comprising a human shape plush toy (as shown in Figure 1D, since the toy element 125 has a head, arms and feet, it is considered as having a human shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. in view of Mcclintonck et al. (US Patent Application Publication No. 2016/0199264).
	Wilkinson discloses a garment (combination of 105 and 110 as shown in Figure 1D) for a plush toy (125), comprising: a garment sized and shaped to an approximate size and shape of at least a portion of a plush toy having a head, torso and at least one appendage attached at one end to and extending away from the torso (see Figure 1D), wherein the garment includes a sleeve through which an appendage of the plush toy is inserted (20. Paragraph 20 discloses that element 125 is a plush toy and as shown in Figure 1D the plush toy 125 is shown as having head, torso and appendage as recited), and, a fastening means to provide for application the attachment and removal of the garment from a portion of the plush toy (115 as shown in Figure 1D and paragraph 19 discloses the use of multiple types of fastening means ).  Wilkinson discloses the fastening means comprising one selected from the following hook and loop materials, snaps, buttons, hook or any type of other suitable connectors (see paragraph 19). Wilkinson discloses a garment that includes a design of jumper or an overall (see design of body covering 105 and 110 as shown in Figure 1D) and that is fashioned and styled for use with various styles of plush toys comprising a human shape plush toy (as shown in Figure 1D, since the toy element 125 has a head, arms and feet, it is considered as having a human shape). Wilkinson also discloses a pacifier that is attached to the plush toy (see Figure 1D). However the reference does not disclose if the pacifier is attachable to and detachable from the plush toy in order to meet the method step recitation of “attaching the plush toy to a pacifier” as recited in claim 6. Attaching and detaching a pacifier form a plush toy is not a new concept and Mcclintonck is one example of reference that teaches it (see Figures 1-8). It would have been obvious to one of ordinary skill in the art to make the device of Wilkinson to have an attachable and detachable pacifier as thought by Mcclintock in order to provide for ease of cleaning, sanitary use, and safety of use as stated in paragraph 5 of the Mcclintock reference. During normal use and operation of the Wilkinson in view of Mcclintonck teachings, the method steps as recited would obviously be performed.


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider ( US 2002/0187719) discloses a stuffed toy with attached pacifier (see all Figures).
Smith  (US 2010/0234887) discloses a toy with removable pacifier (see all Figures)
Schneider (US 2018/0214350) discloses a toy with removable pacifier (see all Figures)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711